Citation Nr: 1328288	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-21 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
for emergency services performed at a private facility from 
October 4, 2008, to October 5, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Memphis, Tennessee, which denied the benefit sought on 
appeal. 

The issue on appeal is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
in Washington, D.C.


REMAND

The Veteran contends that he is entitled to reimbursement 
for unauthorized medical expenses incurred as a result of 
treatment for colitis at the Magnolia Regional Health Center 
(MRHC) from October 4, 2008, to October 5, 2008.  The 
Veteran's treatment at the private facility was not 
authorized in advance, and the Veteran does not so contend.  
Instead, the Veteran argues that the costs associated with 
the private treatment should be reimbursed because his 
symptoms were severe or emergent in nature.  

When a veteran receives treatment at a non-VA facility 
without prior authorization, there are two statutes that 
allow for the Veteran to be paid or reimbursed for the 
medical expenses incurred for that treatment if required 
criteria are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002).  
In this case, at the time of the October 2008 medical 
treatment, the Veteran was in receipt of a 50 percent rating 
for a bilateral hearing loss disability and a TDIU, 
effective from March 2007.  Thus, 38 U.S.C.A. § 1728 is 
applicable.

Under this statute, VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:  (a) Care or services not previously authorized were 
rendered to a veteran in need of such care or services: (1) 
for an adjudicated service-connected disability; (2) for 
nonservice-connected disabilities associated with and held 
to be aggravating an adjudicated service-connected 
disability; (3) for any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability; (4) for any illness, injury, 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in § 17.48(j); and (b) Care and services not 
previously authorized were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; and (c) VA or other federal facilities were not 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  38 
U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2012).

The Veteran's claim was denied in an April 2009 
administrative decision, which found that a prudent 
layperson would not have reasonably viewed the medical 
treatment as an emergency or thought that a delay in seeking 
immediate attention would have been hazardous to life or 
health.  A May 2009 statement of the case stated that the 
care that the Veteran received at the MRHC was non-emergent 
in nature.

Upon review of these records, the Board finds that it is 
unclear whether or not the Veteran had a medical emergency 
on October 4, 2008, because there is no medical opinion that 
addresses the issue.  The Board may not make its own 
findings without such medical expertise.  Allday v. Brown, 7 
Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, on remand, 
a medical opinion is required to determine whether the 
October 4, 2008, to October 5, 2008 treatment at the MRHC 
was of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  The 
opinion should also address whether on October 4, 2008, a VA 
or other federal facility was feasibly available and whether 
an attempt to use such facility beforehand would have been 
considered reasonable by a prudent layperson.  38 U.S.C.A. 
§§ 1725(f)(1), 1728(c) (West 2002 & Supp. 2012).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all medical and 
administrative records from the VAMC in 
Memphis, Tennessee have been associated 
with the Veteran's claims file or Virtual 
VA electronic claims file.  Ensure that 
the record contains full copies of 
treatment records from the MRHC and Dr. 
J.P. associated with the Veteran's October 
4, 2008, to October 5, 2008 treatment at 
the MRHC.

2.  After securing the above records, a 
medical opinion should be requested from a 
physician of appropriate expertise.  The 
examiner should review the claims file, 
including the medical records and the 
Veteran's assertions.  A clear rationale 
for each opinion must be provided by the 
VA examiner.  The examiner should then 
provide an opinion to the following 
questions:

(a) Was the Veteran's medical condition 
on October 4, 2008, of such a nature 
that a prudent layperson reasonably 
would have expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health?  The examiner should consider 
whether there was an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity that a 
prudent layperson who possesses an 
average knowledge of health and 
medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part.  The examiner should consider 
and address the private medical letter 
from Dr. J.P. dated May 2009.

(b) Were VA facilities feasibly 
available on October 4, 2008, and would 
an attempt to use such facilities 
beforehand have been reasonable by a 
prudent layperson?  The examiner may 
consider such factors as whether the VA 
facility had available room, the 
relative distance involved in obtaining 
VA and private treatment, the urgency 
of the Veteran's medical condition, the 
nature of treatment making it necessary 
or economically advisable to use non-VA 
facilities, or whether the Veteran was 
not responsible for going to the non-VA 
facility. 

3.  Then readjudicate the claim.  If the 
decision is adverse to the Veteran, issue 
a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2012).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2012).

